Dismissed and Memorandum Opinion filed October 1,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00165-CV
____________
 
RICHARD AND LAURA BUNN, CHRIS TREVINO, SHANNON HAVARD,
ANGELA AND RAYMOND PHILLIPS, THOMAS AND ELOISE ELAM, MICHAEL BARFIELD, DONNA
MCGENIE, ZAKIYYA CALDWELL, CHARLES AND CHRISTY VENEABLE, COLLEEN FOLEY, WALTER
BUTLER, LOIS NIEZGODA, TANISHA LEWIS, GREGORY TAYLOR, SHERYL JARVIS, EDIE
NETUSIL, AND JUNE LOCKHART, Appellants
 
V.
 
MICHAEL P. MARTZ, INDIVIDUALLY, INLINE DEVELOPMENT
CORPORATION, INLINE UTILITIES, LLC, SUGARBERRY PLACE, PHASE II, LTD., MMRM,
LTD., AND ONE MARTZ, LLC, Appellees
 
 

 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2006-48940
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed January 13, 2009. 
The clerk’s record was filed on April 8, 2009.  No brief was filed.
On July 30, 2009, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before August 31, 2009, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellants filed no
response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices Yates,
Frost, and Brown.